Final
This office action is in response to Applicant’s amendment filed on 7/15/21.
				  Response to Applicant’s arguments
The Applicant’s arguments have been fully considered, however are not found persuasive.
				     Response to Applicant’s remarks
With respect to claims 1 and 3 on page 8, the Applicant argues the combination of the Cohen and Cho references fail to disclose the SSD controller generates a corresponding error-correcting code according to the data and the corresponding cyclic redundancy check code and the SSD controller stores the error-correcting code into the check code storage area.

The Examiner respectfully disagrees with the statement, and initially points to paragraph ([0344]) of the Cohen reference, wherein, for example, a CRC code, hamming code, RS code or BCH code may be generated. Further, the secondary reference Cho was used to show the teachings of  storing the cyclic redundancy check code into the check code storage area, as indicated in paragraph ([0075]), wherein, the ECC unit may generate ECC information corresponding to data received from the host in a write operation by using an algorithm, such as Reed Solomon code, hamming code, CRC code or other non-limiting codes, and as further outlined in paragraphs ([0080 - 0081]), a spare storage area is used to store additional ECC information such as CRC as further mentioned in paragraph ([0075]). The Examiner further points to paragraphs ([0085]), wherein, as outlined, compressed data DN’ may be divided into, for example, 3 pieces of divided compressed data DN’_1, DN’_2 and DN’_3, thereafter, in the first operation, a first type of ECC information is generated, ECC, after performing ECC 
Thus, the Cho reference teaches the SSD controller generates a corresponding error-correcting code according to the data and the corresponding cyclic redundancy check code ([0075]), ([0080 – 0081]) and ([0085]), and the SSD controller stores the error-correcting code into the check code storage area after the SSD controller stores the cyclic redundancy check code into the check code storage area ([0086]).

With respect to claim 5 on pages 8-9, the Applicant argues that the combination of the Cohen and Cho references fail to disclose wherein the SSD controller alternately storing each of the 

The Examiner respectfully disagrees with the statements, and initially points to paragraph ([0406]), wherein, a divider (Integer Divider 822) receives a parameter from, e.g., a programmable hardware register (SLM Entries/SLM Page (CSR) 823), to divide an incoming LBA by to determine which FLM entry to select and which SLM entry (within the SLM page pointed to by the selected FLM entry) to select. Thus, it is obvious that the LBA or logical block address contains data which can be divided into a plurality of sub-data. For example, as further noted in paragraph ([0407]), the LB pointer includes an address of a read unit of the NVM (e.g. Read Unit Address 223 of FIG. 2),wherein, each of the respective SLM entries includes a field encoding (e.g., length and/or span) associated with data of a respective LB of the respective SLM entry. Further, each of the respective SLM entries includes a field encoding (e.g., length and/or span) associated with data of a respective LB of the respective SLM entry, wherein, the span describes how many (contiguous) read units are accessed to obtain all information (uncorrected data and associated error correction check bits) to determine the (error corrected) data of the respective LB, and continuing with the example, the length describes how much of the information read (e.g. in read units, such as illustrated by Length in Read Units 225 of FIG. 2) corresponds to the data of the respective LB. The Examiner next points to paragraph ([0344]) of the Cohen reference, wherein, for example, a CRC code, hamming code, RS code or bch code may be generated. Further, the secondary reference Cho was used to show the teachings of generates the corresponding sub-error-correcting code according to each of the plurality of sub-

Thus, the Cho reference teaches wherein the SSD controller alternately storing each of the plurality of sub-data and its corresponding sub-error-correcting code into the data storage area ([0084]) and ([0086]), and the SSD controller storing the cyclic redundancy check code corresponding to the data into the data storage area ([0084]) and ([0086]).

With respect to claim 8 on pages 9-10, the Applicant argues that the combination of the Cohen and Cho references fail to disclose when accessing the volatile memory, the SSD controller alternately stores the received data and the corresponding cyclic redundancy check code and then stores the error-correcting code corresponding to the data into the data storage area.

The Examiner respectfully disagrees with the statement and initially points to paragraph ([0344]) of the Cohen reference, wherein, for example, a CRC code, hamming code, RS code or BCH code may be generated. Further, the Examiner further points to paragraph ([0083]) of the Cho reference, wherein, as outlined, the compressed data DN' may be divided into, for example, 2 pieces of divided compressed data DN'_1 and DN'_2, which can also be the plurality of data, and as further indicated in a first operation a first type of ECC information ECC1 or error-correcting 
					       
Thus, the Cho reference teaches when accessing the volatile memory, the SSD controller alternately stores the received data and the corresponding cyclic redundancy check code ([0083 – 0086]), and then stores the error-correcting code corresponding to the data into the data storage area ([0084]) and ([0086]).

35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Pub. No. 20140208007) in view of Cho et al. (U.S. Pub. No. 2014/0101514).

	With respect to claim 1, the Cohen et al. reference teaches an access method, applied to a memory device, wherein the memory device is coupled to a host device, the host device is configured to provide a data, the memory device includes a solid state drive (SSD) controller and a volatile memory, the volatile memory is coupled to the SSD controller, and the volatile memory includes a data storage area and a check code storage area (see fig. 1B – SSD Controller 100, Host 102, OS 105); ([0396] – the band selector selects an uncompressible band for 
	The Cohen et al. reference does not teach the SSD controller generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy check code;
the SSD controller storing the cyclic redundancy check code into the check code storage area; and the SSD controller storing the error-correcting code into the check code storage area.
	The Cho et al. reference teaches generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy check code ([0075]), ([0080 – 0081]) and ([0085]); the SSD controller storing the cyclic redundancy check code into the check code storage area ([0075]) and ([0080 - 0081] – a spare storage area is used to store additional ECC information such as CRC as further mentioned in paragraph ([0075]); and the SSD controller storing the error-correcting code into the check code storage area ([0084]).
	Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Cohen et al. and Cho et al. to incorporate the limitations of the SSD controller generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy check code; the SSD controller storing the 
	The motivation for the SSD controller generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy check code; the SSD controller storing the cyclic redundancy check code into the check code storage area; and the SSD controller storing the error-correcting code into the check code storage area is for improved performance ([0005] – Cho et al.).

	With respect to claim 2, the Cohen et al. reference teaches wherein the memory device further includes a cyclic redundancy check code generator, the cyclic redundancy check code generator is coupled to the SSD controller (see fig. 1A, ECC 161 and SSD controller 100), a step of the SSD controller generating the corresponding cyclic redundancy check code according to the data further includes: the SSD controller transmitting the data to the cyclic redundancy check code generator to generate the cyclic redundancy check code corresponding to the data (see Fig. 1A) and ([0344] – the ECC 161 may implement one or more of a CRC code, a hamming code an RS code, etc., thus, based on fig. 1A, the data is input from the device interface 1ogic 191 to the ECC 161 which may generate a cyclic redundancy check code, which is further transmitted to the buffer 131).

	With respect to claim 3, the Cohen et al. et al. reference teaches an access method, applied to a memory device, wherein the memory device is coupled to a host device, the host device is configured to provide a data, the memory device includes a solid state drive (SSD) controller and a volatile memory, the volatile memory is coupled to the SSD controller, and the 
	The Cohen et al. reference does not teach the SSD controller generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy code;
the SSD controller sequentially storing the data and the cyclic redundancy check code into the data storage area; and the SSD controller storing the error-correcting code into the data storage area.
	The Cho et al. reference teaches generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy code ([0075]), ([0080 – 0081]) and ([0085]); the SSD controller sequentially storing the data and the cyclic redundancy check code into the data storage area (0171] - a portion D1'_1 of compressed data divided into two pieces of compressed data, first parity information ECC1, the remaining portion D1'_2 of the compressed data divided into the two pieces of compressed data, padding information PAD, and second parity information ECC2 may be sequentially stored in each sector, thus, data D1'_1 and D1'_2  along with parity or CRC being ECC1 and ECC 2 may be stored sequentially in each sector); and the SSD controller storing the error-correcting code into the data storage area ([0086]).
	Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Cohen et al. and Cho et al. to incorporate the 
	The motivation for the SSD controller generating a corresponding error-correcting code according to the data and the corresponding cyclic redundancy code; the SSD controller sequentially storing the data and the cyclic redundancy check code into the data storage area; and the SSD controller storing the error-correcting code into the data storage area is for improved performance ([0005] – Cho et al.).

With respect to claim 4, the Cohen et al. reference teaches wherein the memory device further includes a cyclic redundancy check code generator, the cyclic redundancy check code generator is coupled to the SSD controller (see fig. 1A, ECC 161 and SSD controller 100), a step of the SSD controller generating the corresponding cyclic redundancy check code according to the data further includes: the SSD controller transmitting the data to the cyclic redundancy check code generator to generate the cyclic redundancy check code corresponding to the data (see Fig. 1A) and ([0344] – the ECC 161 may implement one or more of a CRC code, a hamming code an RS code, etc., thus, based on fig. 1A, the data is input from the device interface 1ogic 191 to the ECC 161 which may generate a cyclic redundancy check code, which is further transmitted to the buffer 131).

With respect to claim 5, the Cohen et al. reference teaches an access method, applied to a memory device, wherein the memory device is coupled to a host device, the host device is 
The Cohen et al. reference does not teach the SSD controller generating a corresponding sub-error-correcting code according to each of the plurality of sub-data; the SSD controller alternately storing each of the plurality of sub-data and its corresponding sub-error-correcting code into the data storage area; and the SSD controller storing the cyclic redundancy check code corresponding to the data into the data storage area.
The Cho et al. reference teaches the SSD controller generating a corresponding sub-error-correcting code according to each of the plurality of sub-data ([0083] - a first type of ECC information ECC1 is generated by firstly performing ECC encoding processing of DN'_1. 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Cohen et al. and Cho et al. to incorporate the limitations of the SSD controller generating a corresponding sub-error-correcting code according to each of the plurality of sub-data; the SSD controller alternately storing each of the plurality of sub-data and its corresponding sub-error-correcting code into the data storage area; and the SSD controller storing the cyclic redundancy check code corresponding to the data into the data storage area into the claimed invention. 
	The motivation for the SSD controller generating a corresponding sub-error-correcting code according to each of the plurality of sub-data; the SSD controller alternately storing each of the plurality of sub-data and its corresponding sub-error-correcting code into the data storage area; and the SSD controller storing the cyclic redundancy check code corresponding to the data into the data storage area is for improved performance ([0005] – Cho et al.).

With respect to claim 6, all of the limitations of claim 5 have been addressed.

The Cho et al. reference wherein the memory device further includes an error-correcting code generator, the error-correcting code generator is coupled to the SSD controller ([0083]), a step of the SSD controller generating the corresponding sub-error-correcting code according to each of the plurality of sub-data further includes: the SSD controller transmitting each of the plurality of sub-data to the error-correcting code generator to generate the sub-error-correcting code corresponding to each of the plurality of sub-data ([0083] - a first type of ECC information ECC1 is generated by firstly performing ECC encoding processing of DN'_1. Further, in operation S2, a second type of ECC information ECC2 is generated by secondly performing ECC encoding processing of (DN'_1+ECC1+DN'_2)).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Cohen et al. and Cho et al. to incorporate the limitations of wherein the memory device further includes an error-correcting code generator, the error-correcting code generator is coupled to the SSD controller, a step of the SSD controller generating the corresponding sub-error-correcting code according to each of the plurality of sub-data further includes: the SSD controller transmitting each of the plurality of sub-data to the error-correcting code generator to generate the sub-error-correcting code corresponding to each of the plurality of sub-data into the claimed invention. 


	With respect to claim 7, the Cohen et al. reference teaches  wherein the memory device further includes a cyclic redundancy check code generator, the cyclic redundancy check code generator is coupled to the SSD controller (see fig. 1A, ECC 161 and SSD controller 100), a step of the SSD controller generating the corresponding cyclic redundancy check code according to the data further includes: the SSD controller transmitting the data to the cyclic redundancy check code generator to generate the cyclic redundancy check code corresponding to the data (see Fig. 1A) and ([0344] – the ECC 161 may implement one or more of a CRC code, a hamming code an RS code, etc., thus, based on fig. 1A, the data is input from the device interface 1ogic 191 to the ECC 161 which may generate a cyclic redundancy check code, which is further transmitted to the buffer 131).

	With respect to claim 8, the Cohen et al. reference teaches an access method, applied to a memory device, wherein the memory device is coupled to a host device, the host device is configured to provide a plurality of data, the memory device includes a solid state drive (SSD) controller and a volatile memory, the volatile memory is coupled to the SSD controller, and the 
	The Cohen et al. reference does not teach the SSD controller generating a corresponding cyclic redundancy check code according to each of the plurality of data; the SSD controller generating an error-correcting code according to the plurality of data and their corresponding cyclic redundancy check codes; the SSD controller alternately storing the plurality of data and their corresponding cyclic redundancy check codes into the data storage area; and the SSD controller storing the error-correcting code into the data storage area.
	The Cho et al. reference teaches the SSD controller generating a corresponding cyclic redundancy check code according to each of the plurality of data ([0075] - the ECC processing unit 14 may generate ECC information corresponding to data received from the host in a write operation by using an algorithm, such as Reed-Solomon (RS) code, Hamming code, or cyclic redundancy code (CRC), etc.,); and ([0083] - a first type of ECC information ECC1 is generated by firstly performing ECC encoding processing of DN'_1. Further, in operation S2, a second type of ECC information ECC2 is generated by secondly performing ECC encoding processing of (DN'_1+ECC1+DN'_2) ); the SSD controller generating an error-correcting code according to the plurality of data and their corresponding cyclic redundancy check codes ([0085] - a first type of ECC information ECC1 is generated by first performing ECC encoding processing of DN'_1. Further, in operation S2', a second type of ECC information ECC2 is generated by performing a second ECC encoding processing of (DN'_1+ECC1+DN'_2). In operation S3', a third type of ECC information ECC3 is generated by performing a third ECC encoding processing of 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Cohen et al. and Cho et al. to incorporate the limitations of the SSD controller generating a corresponding cyclic redundancy check code according to each of the plurality of data; the SSD controller generating an error-correcting code according to the plurality of data and their corresponding cyclic redundancy check codes; the SSD controller alternately storing the plurality of data and their corresponding cyclic redundancy check codes into the data storage area; and the SSD controller storing the error-correcting code into the data storage area into the claimed invention. 
	The motivation for the SSD controller generating a corresponding cyclic redundancy check code according to each of the plurality of data; the SSD controller generating an error-correcting code according to the plurality of data and their corresponding cyclic redundancy check codes; the SSD controller alternately storing the plurality of data and their corresponding cyclic redundancy check codes into the data storage area; and the SSD controller storing the error-correcting code into the data storage area is for improved performance ([0005] – Cho et al.).

With respect to claim 9, all of the limitations of claim 8 have been addressed.
 The Cohen et al. reference does not teach wherein the memory device further includes a cyclic redundancy check code generator, the cyclic redundancy check code generator is coupled to the SSD controller, a step of the SSD controller generating the corresponding cyclic redundancy check code according to each of the plurality of data further includes: the SSD controller transmitting each of the plurality of data to the cyclic redundancy check code generator to generate the cyclic redundancy check code corresponding to each of the plurality of data.
The Cho et al. reference teaches wherein the memory device further includes a cyclic redundancy check code generator, the cyclic redundancy check code generator is coupled to the SSD controller ([0083]), a step of the SSD controller generating the corresponding cyclic redundancy check code according to each of the plurality of data further includes: the SSD controller transmitting each of the plurality of data to the cyclic redundancy check code generator to generate the cyclic redundancy check code corresponding to each of the plurality of data ([0075]) and ([0083] - a first type of ECC information ECC1 is generated by firstly performing ECC encoding processing of DN'_1. Further, in operation S2, a second type of ECC information ECC2 is generated by secondly performing ECC encoding processing of (DN'_1+ECC1+DN'_2).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Cohen et al. and Cho et al. to incorporate the limitations of wherein the memory device further includes a cyclic redundancy check code generator, the cyclic redundancy check code generator is coupled to the SSD controller, a step of 
	The motivation for wherein the memory device further includes a cyclic redundancy check code generator, the cyclic redundancy check code generator is coupled to the SSD controller, a step of the SSD controller generating the corresponding cyclic redundancy check code according to each of the plurality of data further includes: the SSD controller transmitting each of the plurality of data to the cyclic redundancy check code generator to generate the cyclic redundancy check code corresponding to each of the plurality of data is for improved performance ([0005] – Cho et al.).
    
With respect to claim 10, all of the limitations of claim 8 have been addressed.
 The Cohen et al. reference does not teach wherein the memory device further includes an error-correcting code generator, the error-correcting code generator is coupled to the SSD controller, a step of the SSD controller generating the error-correcting code according to the plurality of data and their corresponding cyclic redundancy check codes further includes: the SSD controller transmitting each of the plurality of data and its corresponding cyclic redundancy check code to the error-correcting code generator to generate the error-correcting code corresponding to each of the plurality of data and its corresponding cyclic redundancy check code.
The Cho et al. reference teaches wherein the memory device further includes an error-correcting code generator, the error-correcting code generator is coupled to the SSD controller 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Cohen et al. and Cho et al. to incorporate the limitations of wherein the memory device further includes an error-correcting code generator, the error-correcting code generator is coupled to the SSD controller, a step of the SSD controller generating the error-correcting code according to the plurality of data and their corresponding cyclic redundancy check codes further includes: the SSD controller transmitting each of the plurality of data and its corresponding cyclic redundancy check code to the error-correcting code generator to generate the error-correcting code corresponding to each of the plurality of data and its corresponding cyclic redundancy check code into the claimed invention. 
	The motivation for wherein the memory device further includes an error-correcting code generator, the error-correcting code generator is coupled to the SSD controller, a step of the SSD controller generating the error-correcting code according to the plurality of data and their corresponding cyclic redundancy check codes further includes: the SSD controller transmitting .
    
      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

            EA
        10/13/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112